--------------------------------------------------------------------------------

Exhibit 10.33
 
LEASE AMENDING AGREEMENT


THIS AGREEMENT made as of the 9th day of March, 2007,


B E T W E E N:


OCCULOGIX, INC.


(the “Tenant”)


A N D:


2600 SKYMARK INVESTMENTS INC.


(the “Landlord”)




WHEREAS pursuant to a lease dated the 17th day of October, 2005 (the “Lease”),
as supplemented by a Rent Deposit Agreement dated October 17, 2005 (the “Rent
Deposit Agreement”), the Landlord, by its predecessor Penyork Properties III
Inc., as landlord, leased to the Tenant certain premises containing a Rentable
Area of approximately 6,600 square feet as set out in the Lease, being composed
of part of the ground floor of Building 9, known as Suite 103, and part of the
second floor of Building 9, known as Suite 201, of the Project municipally
designated as 2600 Skymark Avenue, Mississauga, Ontario (the Project and
Building as more particularly described in the Lease) for a term now expiring
July 31, 2007 at the rents and upon the terms and conditions contained in the
Lease;


AND WHEREAS 2600 Skymark Investments Inc. is successor in interest and title as
owner and landlord of the Project and Building;


AND WHEREAS the Landlord and the Tenant have agreed to extend the Term of the
Lease and to certain other amendments to the Lease and to execute this Agreement
to give effect thereto;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
convenants contained herein and the sum of TWO ($2.00) DOLLARS now paid by each
party to the other and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), the parties hereby covenant and
agree as follows:


 
1.
The above recitals are true in substance and in fact.



 
2.
The Lease shall be and is hereby amended as follows:



 
(a)
Section 1(b) Term is extended for a further Three (3) years from August 1, 2007
to July 31, 2010;

 

--------------------------------------------------------------------------------


 
 
(b)
Section 1(d) Expiry Date is extended to July 31, 2010;



 
(c)
Section 1(e) Basic Rent shall be amended by adding the following:





Rental Period
Annual Basic Rent
Monthly Basic Rent
Annual Rate per square foot of Rentable Area
August 1, 2007 to July 31, 2010
$79,200.00
$6,600.00
$12.00





 
(e)
The Landlord’s address for service in Section 1(i) shall be deleted and replaced
with the following:



2600 Skymark Investments Inc.
Suite 300
1 St. Clair Avenue West
Toronto, Ontario, M4V 1K6


 
(d)
The Tenant shall have no right or option to extend or renew the Lease or the
term of the Lease.



 
(e)
The Tenant accepts the Premises in their current “as is” condition and the
Landlord shall not provide any Landlord’s Work.  There shall be no rental
credit, rent free period, tenant allowance, Landlord’s Work, Fixturing Period,
leasehold improvements or other tenant inducement whatsoever provided by the
Landlord.



 
(f)
The Tenant’s right of first offer to lease the ROFO Space is hereby terminated
and Sections 4 and 5 of Schedule D to the Lease are hereby deleted from the
Lease.



 
(g)
Section 5.5 of the Lease is hereby amended by deleting the word “audited” from
the ninth line thereof, so that the statement of Operating Costs and Realty
Taxes for the Project to be provided annually by the Landlord to the Tenant
shall not be required to be in audited form.



 
3.
The Landlord and the Tenant hereby acknowledge, confirm and agree that in all
other respects the terms of the Lease and the Rent Deposit Agreement are to
remain in full force and effect, unchanged and unmodified except in accordance
with this Agreement.



 
4.
Except as specifically stated in this Agreement, any expression used in this
Agreement has the same meaning as the corresponding expression in the Lease.



 
5.
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and permitted assigns.

 

--------------------------------------------------------------------------------


 
 
6.
This Agreement may be executed by the parties hereto in separate counterparts,
each of which so executed shall be deemed to be an original.  Such counterparts
together shall constitute one and the same instrument and, notwithstanding the
date of execution, shall be deemed to bear the effective date set forth above.





IN WITNESS WHEREOF each of the parties hereto have executed this Agreement as of
the date first written above.
 
 

 
Tenant:
   
OCCULOGIX, INC.
                       
Per:
“TomReeves”
     
Name:
Tom Reeves
     
Title:
President & COO
                       
Per:
“William Dumencu”
     
Name:
William Dumencu
     
Title:
CFO & Treasurer
                       
I/We have authority to bind the Corporation
                       
Landlord:
   
2600 SKYMARK INVESTMENTS INC.
                       
Per:
“Michael Bunston”
     
Name:
Michael Bunston
     
Title:
President
             
I have authority to bind the Corporation
 






--------------------------------------------------------------------------------